Exhibit 10(h)

CHANGE IN CONTROL,
SEVERANCE AND EMPLOYMENT AGREEMENT
THOMAS R. NELSON

                    THIS CHANGE IN CONTROL SEVERANCE AND EMPLOYMENT AGREEMENT
(the “Agreement”), is made this 1st day of October, 2002, among HUDSON UNITED
BANCORP (“HUB”), a New Jersey corporation which maintains its principal office
at 1000 MacArthur Boulevard., Mahwah, New Jersey, HUDSON UNITED BANK (the
“Bank”), a New Jersey chartered commercial bank, with an office at 1000
MacArthur Boulevard., Mahwah, New Jersey (HUB and the Bank collectively are
referred to herein as the “Company”) and THOMAS R. NELSON (the “Executive”).

BACKGROUND

                    WHEREAS, the Executive has been employed by HUB and the Bank
for many years, most recently as Executive Vice President.

                    WHEREAS, the Executive throughout his tenure has worked
diligently in his position in the business of HUB and the Bank;

                    WHEREAS, the Board of Directors of HUB and the Bank believe
that the future services of the Executive are of great value to HUB and the Bank
and that it is important for the growth and development of HUB and the Bank that
the Executive continue in his position;

                    WHEREAS, if HUB receives any proposal from a third person
concerning a possible business combination with, or acquisition of equity
securities of, the Company, the Board of Directors of HUB (the “Board”) believes
it is imperative that HUB and the Bank and the Board



--------------------------------------------------------------------------------

-2-

be able to rely upon the Executive to continue in his position, and that they be
able to receive and rely upon his advice, if they request it, as to the best
interests of the Company and its shareholders, without concern that the
Executive might be distracted by the personal uncertainties and risks created by
such a proposal;

                    WHEREAS, to achieve that goal, and to retain the Executive’s
services prior to any such activity, the Board of Directors and the Executive
have agreed to enter into this Agreement to provide the Executive with continued
employment or certain termination benefits in the event of a Change in Control,
as hereinafter defined;

                    WHEREAS, due to the uncertainties created in certain
contracts by the requirement that an executive have “good reason” before any
resignation, it is the intention of the Board that, among other things, the
Executive is given the right hereunder to resign at any time and for any reason
and to receive the payments and benefits provided hereunder if he works for the
Company for 90 days following a Change in Control.

                    NOW, THEREFORE, to assure the Company that it will have the
continued dedication of the Executive and the availability of his advice and
counsel notwithstanding the possibility, threat or occurrence of a bid to take
over control of the Company, and to induce the Executive to remain in the employ
of the Company, and for other good and valuable consideration, the Company and
the Executive, each intending to be legally bound hereby agree as follows:

                    1.          Definitions

                                 a.      Cause.     For purposes of this
Agreement “Cause” with respect to the termination by the Company of Executive’s
employment shall mean (i) willful and continued failure by the Executive to
materially perform his duties for the Company under this Agreement after at



--------------------------------------------------------------------------------

-3-

least one warning in writing from the Company’s Board of Directors identifying
specifically any such material failure and offering a reasonable opportunity to
cure such failure; (ii) the willful engaging by the Executive in material
misconduct which causes material injury to the Company as specified in a written
notice to the Executive from the Board of Directors; or (iii) conviction of a
crime (other than a traffic violation), habitual drunkenness, drug abuse, or
excessive absenteeism other than for illness, after a warning (with respect to
drunkenness or absenteeism only) in writing from the Board of Directors to
refrain from such behavior.  No act or failure to act on the part of the
Executive shall be considered willful unless done, or omitted to be done, by the
Executive not in good faith and without reasonable belief that the action or
omission was in the best interest of the Company.  The Company shall have the
burden of proving cause by clear and convincing evidence.

                                 b.      Change in Control.

 

                                         (i)          Definition.  For purposes
of this Agreement, a “Change in Control” shall mean the occurrence of any of the
following events with respect to HUB:


 

                                                   (A)          The acquisition
of the beneficial ownership, as defined under the Exchange Act, of 25% or more
of HUB’s voting securities or all or substantially all of the assets of HUB by a
single person or entity or group of affiliated persons or entities;

 

 

 

                                                    (B)          The merger,
consolidation or combination of HUB with an unaffiliated corporation in which
the directors of HUB as applicable immediately prior to such merger,
consolidation or combination constitute less than a majority of the board of
directors of the surviving, new or combined entity unless one-half of the board
of directors of the surviving, new or combined entity



--------------------------------------------------------------------------------

-4-

 

were directors of HUB immediately prior to such transaction and HUB’s chief
executive officer immediately prior to such transaction continues as the chief
executive officer of the surviving, new or combined entity; or

 

 

 

                                                    (C)          During any
period of two consecutive calendar years, individuals who at the beginning of
such period constitute the Board of Directors of HUB cease for any reason to
constitute at least two-thirds thereof, unless the election or nomination for
the election by HUB’s stockholders of each new director was approved by a vote
of at least two-thirds of the directors then still in office who were directors
at the beginning of the period; or

 

 

 

                                                    (D)          The transfer of
all or substantially all of HUB’s assets or all or substantially all of the
assets of its primary subsidiaries.


 

                                         (ii)          Time of Change in
Control.  For purposes of this Agreement, a Change in Control of HUB shall be
deemed to occur on the earlier of:


 

                                                    (A)          The first date
on which a single person or entity or group of affiliated persons or entities
acquire the beneficial ownership of 25% or more of HUB’s voting securities; or

 

 

 

                                                    (B)          Forty-five (45)
days prior to the date HUB enters into a definitive agreement to merge,
consolidate, combine or sell the assets of HUB; provided however, that for
purposes of any resignation by the Executive, the Change in Control shall not be
deemed to occur until the consummation of the merger, consolidation, combination
or sale, as the case may be, except if this Agreement is not expressly assumed
in writing by the acquiring company, then



--------------------------------------------------------------------------------

-5-

 

the Change in Control shall be deemed to occur the day before the consummation;
and further provided that if any definitive agreement to merge, consolidate,
combine or sell assets is terminated without consummation of the acquisition,
then no Change in Control shall have been deemed to have occurred; or

 

 

 

                                                    (C)          The date upon
which the election of directors occurs qualifying under Section b(i)(C) above.

                                 c.           Contract Period.  “Contract
Period” shall mean the period commencing the day immediately preceding a Change
in Control and ending on the earlier of (i) three years after the consummation
of any event giving rise to the Change in Control or (ii) the date the Executive
would attain age 65.

                                 d.           Exchange Act.  “Exchange Act”
means the Securities Exchange Act of 1934, as amended.

                                 e.           Good Reason.  When used with
reference to a voluntary termination by Executive of his employment with the
Company, “Good Reason” shall mean any of the following, if taken without
Executive’s express written consent:

 

                            (i)     The assignment to Executive of any duties
inconsistent with, or the reduction of authority, powers or responsibilities
associated with, Executive’s position, title, duties, responsibilities and
status with the Company immediately prior to a Change in Control; any removal of
Executive from, or any failure to re-elect Executive to, any position(s) or
office(s) Executive held immediately prior to such Change in Control.  A change
in position, title, duties, responsibilities and status or position(s) or
office(s) resulting from a Change in Control or from a merger or consolidation
of the Company into or with



--------------------------------------------------------------------------------

-6-

 

another bank or company shall not meet the requirements of this paragraph if,
and only if, the Executive’s new title, duties and responsibilities are accepted
in writing by the Executive, in the sole discretion of the Executive.

 

 

 

                            (ii)     A reduction by the Company in Executive’s
annual base compensation as in effect immediately prior to a Change in Control
or the failure to award Executive any annual increases in accordance herewith;

 

 

 

                            (iii)     A failure by the Company to continue any
bonus plan in which Executive participated immediately prior to the Change in
Control or a failure by the Company to continue Executive as a participant in
such plan on at least the same basis as Executive participated in such plan
prior to the Change in Control;

 

 

 

                            (iv)     The Company’s transfer of Executive to
another geographic location outside of New Jersey or more than 25 miles from his
present office location, except for required travel on Company’s business to an
extent substantially consistent with Executive’s business travel obligations
immediately prior to such Change in Control;

 

 

 

                            (v)     The failure by the Company to continue in
effect any employee benefit plan, program or arrangement (including, without
limitation the Company’s 401(k) plan, the Company’s pension plan, life insurance
plan, health and accident plan, disability plan, or stock option plan) in which
Executive is participating immediately prior to a Change in Control (except that
the Company may institute or continue plans, programs or arrangements providing
Executive with substantially similar benefits); the taking of any action by the
Company which would adversely affect Executive’s participation in or materially
reduce Executive’s benefits under, any of such plans, programs or arrangements;



--------------------------------------------------------------------------------

-7-

 

the failure to continue, or the taking of any action which would deprive
Executive, of any material fringe benefit enjoyed by Executive immediately prior
to such Change in Control; or the failure by the Company to provide Executive
with the number of paid vacation days to which Executive was entitled
immediately prior to such Change in Control;

 

 

 

                            (vi)     The failure by the Company to obtain an
assumption in writing of the obligations of the Company to perform this
Agreement by any successor to the Company and to provide such assumption to the
Executive prior to any Change in Control;

 

 

 

                            (vii)     Any purported termination of Executive’s
employment by the Company during the term of this Agreement which is not
effected pursuant to all of the requirements of this Agreement; and, for
purposes of this Agreement, no such purported termination shall be effective.

                                 f.           Voting Securities.  “Voting
securities” means HUB’s common stock, together with any preferred stock entitled
to vote generally in elections for directors or other matters.  With respect to
preferred stock, in determining the percentage of beneficial ownership of voting
securities, the number of votes to which the holder is entitled in the election
of directors with the common holders, and not the number of shares, shall be the
basis of the calculation.

                    2.          Employment.  During the Contract Period, the
Company hereby agrees to employ the Executive, and the Executive hereby accepts
employment upon the terms and conditions set forth herein.

                    3.          Position.  During the Contract Period the
Executive shall be employed as the Executive Vice President HUB and the Bank, or
such other corporate or divisional profit center as shall then be the principal
successor to the business, assets and properties of the Company, with



--------------------------------------------------------------------------------

-8-

substantially the same title and the same duties and responsibilities as before
the Change in Control. The Executive shall devote his full time and attention to
the business of the Company, and shall not during the Contract Period be engaged
in any other business activity.  This paragraph shall not be construed as
preventing the Executive from managing any investments of his which do not
require any substantial service on his part in the operation of such
investments.

                    4.          Cash Compensation.  The Company shall pay to the
Executive compensation for his services during the Contract Period as follows:

                                 a.           Annual Salary.     An annual
salary equal to the annual salary in effect as of the Change in Control.  The
annual salary shall be payable in installments in accordance with the Company’s
usual payroll method.   The annual salary shall not be reduced during the
Contract Period.

                                 b.           Annual Bonus.     An annual cash
bonus equal to the highest of the bonuses paid to the Executive for the three
fiscal years prior to the Change in Control.  The bonus shall be payable at the
time and in the manner which the Company paid such bonuses prior to the Change
in Control. 

                                 c.           Annual Review.     The Board of
Directors of the Company during the Contract Period shall review annually, or at
more frequent intervals which the Board determines is appropriate, the
Executive’s compensation and shall award him additional compensation to reflect
the Executive’s performance, the performance of the Company and competitive
compensation levels, all as determined in the discretion of the Board of
Directors.



--------------------------------------------------------------------------------

-9-

                    5.          Expenses and Fringe Benefits.

                                 a.           Expenses .     During the Contract
Period, the Executive shall be entitled to reimbursement for all business
expenses incurred by him with respect to the business of the Company in the same
manner and to the same extent as such expenses were previously reimbursed to him
immediately prior to the Change in Control. 

                                 b.           Supplemental Executive Retirement
Plan.     During the Contract Period, if the Executive was entitled to benefits
under the Company’s Supplemental Executive Retirement Plan (“SERP”) prior to the
Change in Control, the Executive shall be entitled to continued benefits under
the SERP after the Change in Control and such SERP may not be modified to reduce
or eliminate the accrual of or vesting of such benefits.

                                 c.           Club Membership and
Automobile.     If prior to the Change in Control, the Executive was entitled to
membership in a country club and/or the use of an automobile, he shall be
entitled to the same membership and/or use of an automobile at least comparable
to the automobile provided to her prior to the Change in Control during the
Contract Period.

                                 d.           Other Benefits.  The Executive
also shall be entitled to vacations and sick days, in accordance with the
practices and procedures of the Company, as such existed immediately prior to
the Change in Control.  During the Contract Period, the Executive also shall be
entitled to hospital, health, medical and life insurance, and any other benefits
enjoyed, from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company. 
Notwithstanding anything in this paragraph 5(d) to the contrary, if the Company
adopts any change in the benefits provided for senior officers of the Company,
and such policy is uniformly applied to all officers of the Company (and any
successor or acquirer of the



--------------------------------------------------------------------------------

-10-

Company, if any), including the chief executive officer of such entities, then
no such change shall be deemed to be contrary to this paragraph.

                    6.          Termination for Cause.     The Company shall
have the right to terminate the Executive for Cause, upon written notice to him
of the termination which notice shall specify the reasons for the termination
and provide, if practical, an opportunity for the Executive to cure such Cause. 
In the event of a valid termination for Cause the Executive shall not be
entitled to any further benefits under this Agreement.

                    7.          Disability.      During the Contract Period if
the Executive becomes permanently disabled, or is unable to perform his duties
hereunder for 4 consecutive months in any 12 month period, the Company may
terminate the employment of the Executive.  In such event, the Executive shall
be entitled to the payments and benefits provided under Section 9 hereof as if
the Executive had been terminated hereunder without Cause upon such date.

                    8.          Death Benefits.     Upon the Executive’s death
during the Contract Period, the Executive shall be deemed to terminate without
cause as of the date of death and his estate shall be entitled to the payments
and benefits provided under Section 9 hereof as if the Executive had been
terminated without cause upon such date.

                    9.          Termination Without Cause or Resignation. 

                                 a.           Termination Without Cause.     The
Company may terminate the Executive without Cause during the Contract Period by
written notice to the Executive. 

                                 b.           Resignation for Good Reason in
First 90 Days After a Change in Control.     For the first 90 days after a
Change in Control, the Executive may resign for Good Reason during the Contract
Period upon prior written notice to the Company. 



--------------------------------------------------------------------------------

-11-

                                 c.           Resignation After First 90 Days. 
Commencing 90 calendar days after a Change in Control and continuing thereafter
during the Contract Period, the Executive may resign for any reason whatsoever
and need not specify the reason, upon four weeks written notice to the Company
and, for these purposes, the effective date of the resignation and not the date
of the notice must be 90 calendar days after the Change in Control.

                                 d.           Payments and Benefits.      If the
Company terminates the Executive’s employment during the Contract Period without
Cause or if the Executive resigns for Good Reason under paragraph 9(b) or for
any reason under paragraph 9(c), the Company shall, as promptly as practical but
in no event later than 10 business days after the termination of employment pay
the Executive a lump sum (the “Lump Sum”) equal to 3.0 times the sum of (i) the
annual salary paid to the Executive immediately prior to the Change in Control
plus (ii) the highest bonus amount paid to the Executive in any fiscal year
during each of the three fiscal years immediately prior to the Change in
Control.  For these purposes, any deferral of salary or bonus by the Executive
under the Company’s 401(k) plan or otherwise shall be included in salary and
bonus.  The Company also shall continue to provide the Executive, his spouse and
eligible dependents for a period of three years following the termination of
employment, with health, hospitalization and medical insurance, as were provided
at the time of the Change in Control, at the Company’s cost, subject only to the
responsibility of the Executive to continue to pay a portion of the premium, as
well as co-pays or deductibles in such amounts as were paid by the Executive
prior to the termination.  The Lump Sum and the benefits provided hereunder
shall be subject to Section 10 hereof.

                                 e.           No Duty to Mitigate.     The
Executive shall not have a duty to mitigate the damages suffered by him in
connection with the termination by the Company of his employment



--------------------------------------------------------------------------------

-12-

without Cause under paragraph 9(a) or a resignation under paragraphs 9(b) and
9(c) during the Contract Period.  The Company shall not be entitled to offset
from the payment due to the Executive hereunder any amounts due from or claims
against the Executive. 

                                 f.           Legal Fees and Expenses.     If
the Company fails to pay the Executive the Lump Sum due him under this Agreement
or to provide him with the health, hospitalization and medical insurance
benefits due under this Agreement, the Executive, after giving 10 days’ written
notice to the Company identifying the Company’s failure, shall be entitled to
recover from the Company, monthly upon demand, any and all of his legal fees and
other expenses incurred in connection with his enforcement against the Company
of the terms of this Agreement.

                    10.          Certain Reduction of Payments and Benefits.

                                   a.           Reduction.     Anything in this
Agreement to the contrary notwithstanding, prior to the payment of the Lump Sum
or the benefits payable hereunder in connection with the Executive’s termination
of employment, the certified public accountants for the Company immediately
prior to a Change in Control (the “Certified Public Accountants”), shall
determine as promptly as practical and in any event within 20 business days
following the termination of employment of Executive whether any payment or
distribution by the Company to or for the benefit of the Executive (whether paid
or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise) (a “Payment”) would more likely than not be
nondeductible by HUB for Federal income purposes because of Section 280G of the
Internal Revenue Code of 1986, as amended (the “Code”), and if it is then the
aggregate present value of amounts payable or distributable to or for the
benefit of the Executive pursuant to this Agreement in connection with the
Executive’s termination of employment (such payments or



--------------------------------------------------------------------------------

-13-

distributions pursuant to this Agreement are hereinafter referred to as
“Agreement Payments”) shall be reduced (but not below zero) to the Reduced
Amount.  For purposes of this paragraph, the “Reduced Amount” shall be an amount
expressed in present value which maximizes the aggregate present value of
Agreement Payments without causing any Payment to be nondeductible by HUB
because of said Section 280G of the Code.

                                   b.           Executive Selection of
Reductions.     If under paragraph (a) of this section the Certified Public
Accountants determine that any payment would more likely than not be
nondeductible by HUB because of Section 280G of the Code, HUB shall promptly
give the Executive notice to that effect and a copy of the detailed calculation
thereof and of the Reduced Amount, and the Executive may then elect, in his sole
discretion, which and how much of the Agreement Payments shall be eliminated or
reduced (as long as after such election the aggregate present value of the
Agreement Payments equals the Reduced Amount), and shall advise HUB in writing
of his election within 5 business days of his receipt of notice.  If no such
election is made by the Executive within such 5-day period, HUB may elect which
and how much of the Agreement Payments shall be eliminated or reduced (as long
as after such election the aggregate present value of the Agreement Payments
equals the Reduced Amount) and shall notify the Executive promptly of such
election.  For purposes of this paragraph, present value shall be determined in
accordance with Section 280G(d)(4) of the Code.  All determinations made by the
Certified Public Accountants shall be binding upon HUB and the Executive and
shall be made as promptly as practical but in any event within 20 days of a
termination of employment of the Executive. HUB may suspend for a period of up
to 30 days after termination of employment the payment of the Lump Sum and any
other benefits due to the Executive under this Agreement



--------------------------------------------------------------------------------

-14-

until the Certified Public Accounts finish the determination and the Executive
(or HUB, as the case may be) elect how to reduce the Agreement Payments, if
necessary provided that during such suspension, the Company continues to pay
Executive’s salary.  As promptly as practicable following such determination and
the elections hereunder, the Company shall pay to or distribute to or for the
benefit of the Executive such amounts as are then due to the Executive under
this Agreement and shall promptly pay to or distribute for the benefit of the
Executive in the future such amounts as they become due to the Executive under
this Agreement.

                                   c.           Overpayments and
Underpayments.     As a result of the uncertainty in the application of Section
280G of the Code, it is possible that Agreement Payments may have been made by
the Company which should not have been made (“Overpayment”) or that additional
Agreement Payments which will have not been made by HUB could have been made
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder.  In the event that the Certified Public Accountants, based
upon the assertion of a deficiency by the Internal Revenue Service against HUB
or Executive which said Certified Public Accountants believe has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment shall be treated for all purposes as a loan to Executive which
Executive shall repay to HUB together with interest at the applicable Federal
rate provided for in Section 7872(f)(2)(A) of the Code; provided, however, that
no amount shall be payable by Executive to HUB in and to the extent such payment
would not reduce the amount which is subject to taxation under Section 4999 of
the Code.  In the event that the Certified Public Accountants, based upon
controlling precedent, determine that an Underpayment has occurred, any such
Underpayment shall be promptly paid by the Company to or for the benefit of



--------------------------------------------------------------------------------

-15-

the Executive together with interest at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code.

                    11.          Non-Disclosure of Confidential Information.

                                   a.           Non-Disclosure of Confidential
Information.     Except in the course of her employment with the Company and in
the pursuit of the business of the Company or any of its subsidiaries or
affiliates, the Executive shall not, at any time during or following the
Contract Period, disclose or use, any confidential information or proprietary
data of the Company or any of its subsidiaries or affiliates.  The Executive
agrees that, among other things, information concerning the identity of and the
Company’s relations with its customers is confidential information.

                                   b.           Specific
Performance.     Executive agrees that the Company does not have an adequate
remedy at law for the breach of this section and agrees that he shall be subject
to injunctive relief and equitable remedies as a result of the breach of this
section.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the force and effect of the remaining valid portions.  No
violation of this Section 11 shall entitle the Company to withhold any payment
or benefit due the Executive hereunder.

                                   c.           Survival.     This section shall
survive the termination of the Executive’s employment hereunder and the
expiration of this Agreement.

                    12.          Term and Effect Prior to Change in Control.

                                   a.           Term.     Except as otherwise
provided for hereunder, this Agreement shall commence on the date hereof and
shall remain in effect for a period of 3 years from the date hereof (the
“Initial Term”) or until the end of the Contract Period, whichever is later. 
The Initial Term shall be automatically extended for an additional one year
period on the anniversary date



--------------------------------------------------------------------------------

-16-

hereof (so that the Initial Term is always 3 years) unless on or before such
date the Board of Directors of HUB by resolution passed by a majority vote of
the Directors then in office, votes not to extend the Initial Term any further. 
The Company shall promptly advise the Executive in writing of the passage of
such resolution and if it fails to do so the passage of such resolution shall be
ineffective.

                                   b.           No Effect Prior to Change in
Control.     Prior to a Change in Control, this Agreement shall not affect any
rights of the Company to terminate the Executive or the benefits payable to the
Executive.  The rights and liabilities provided hereunder shall only become
effective upon a Change in Control.  If the employment of the Executive by the
Company is ended for any reason whatsoever prior to a Change in Control, this
Agreement shall thereafter be of no further force and effect.

                    13.          Compensation and Benefits Provided Not in
Derogation of Other Benefits.     Anything to the contrary herein contained
notwithstanding, the payment or obligation to pay any monies, or granting of any
benefits, rights or privileges to Executive as provided in this Agreement shall
not be in lieu or derogation of the rights and privileges that the Executive now
has or will have under any plans or programs of or agreements with the Company,
except that the Executive shall not be entitled to the benefits of any other
plan or program of the Company or agreement with the Company expressly providing
for severance or termination pay or post-employment medical benefits.  In
furtherance of the foregoing, this Agreement is not in derogation of, but rather
supplemental to, the rights and benefits of the Executive, if any, under any
stock option plan, restricted stock plan, pension plan, 401(k) plan and SERP.



--------------------------------------------------------------------------------

-17-

                    14.          Notice.      During the Contract Period, any
notice of termination of the employment of the Executive by the Company or by
the Executive to the Company shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a dated notice which shall (i) indicate the
specific termination provision in this Agreement relied upon; (ii) set forth, if
necessary, in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the employment of the Executive or from the Company
under the provision so indicated; (iii) specify a date of termination, which
shall be not less than four weeks nor more than six weeks after such Notice of
Termination is given, except in the case of termination of employment by the
Company of the Executive for Cause pursuant to Section 6 hereof, in which case
the Notice of Termination may specify a date of termination as of the date such
Notice of Termination is given; and (iv) be given by personal delivery or, if
the individual is not personally available, by certified mail to the last known
address of the individual.  Upon the death of the Executive, no Notice of
Termination need be given.

                    15.          Payroll and Withholding Taxes.     All payments
to be made or benefits to be provided hereunder by the Company shall be subject
to applicable federal and state payroll or withholding taxes. 

                    16.          Miscellaneous.      This Agreement is the joint
and several obligation of HUB and the Bank.  The terms of this Agreement shall
be governed by, and interpreted and construed in accordance with, the laws of
New Jersey.  This Agreement supersedes all prior agreements and understandings
with respect to the matters covered hereby.  The amendment or termination of
this Agreement may be made only in a writing executed by the Company and the
Executive, and no amendment or termination of this Agreement shall be effective
unless and until made in such a



--------------------------------------------------------------------------------

-18-

writing.  This Agreement shall be binding upon any successor (whether direct or
indirect, by purchase, merger, consolidation, liquidation or otherwise) to all
or substantially all of the assets of the Company.  This Agreement is personal
to the Executive and the Executive may not assign any of his rights or duties
hereunder but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators.  This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

                    IN WITNESS WHEREOF, Hudson United Bancorp and Hudson United
Bank each have caused this Agreement to be signed by their duly authorized
representatives pursuant to the authority of their Boards of Directors, and the
Executive has personally executed this Agreement, all as of the day and year
first written above.

ATTEST:

 

HUDSON UNITED BANCORP

 

 

 

/s/ D. LYNN VAN BORKULO-NUZZO

 

By:

/s/ KENNETH T. NEILSON

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

                                                    , Secretary

 

 

Kenneth T. Neilson, Chairman,
Chief Executive Officer & President

 

 

 

ATTEST:

 

HUDSON UNITED BANK

 

 

 

/s/ D. LYNN VAN BORKULO-NUZZO

 

By:

/s/ KENNETH T. NEILSON

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

                                                    , Secretary

 

 

Kenneth T. Neilson, Chairman
Chief Executive Officer & President

 

 

 

WITNESS:

 

 

/s/ DEBBIE SHEWPRASAD

 

/s/ THOMAS R. NELSON

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

THOMAS R. NELSON